Case: 15-13775   Date Filed: 07/27/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13775
                         Non-Argument Calendar
                       ________________________

         Agency Nos. A205-675-070, A205-675-071, A205-675-072



OLGA ISABEL ROMERO DE LA OSSA,
JAIME EDUARDO PENARANDA ALVARADO,
EDUARDO ANDRES PENARANDA,

                                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (July 27, 2016)

Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-13775        Date Filed: 07/27/2016       Page: 2 of 5


       Olga Isabel Romero De La Ossa (Romero), Jaime Eduardo Penaranda

Alvarado, and Eduardo Andres Penaranda, natives and citizens of Colombia, seek

review of the Board of Immigration Appeals’ (BIA) final order affirming the

Immigration Judge’s (IJ) denial of Romero’s application for asylum, withholding

of removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT). 1 Romero,

the lead petitioner, claims she suffered past persecution in Colombia based on

several incidents of mistreatment against herself and family members.

Additionally, Romero asserts she established a well-founded fear of future

persecution. After review,2 we deny Romero’s petition.

       An applicant for asylum must meet the Immigration and Nationality Act’s

(INA) definition of a refugee. 8 U.S.C. § 1158(b)(1). The INA defines a refugee

as a person “who is unable or unwilling to return to, and is unable or unwilling to


       1
          As an initial matter, Romero has abandoned her withholding of removal and CAT
claims by failing to raise them on appeal. See Cole v. U.S. Att’y Gen., 712 F.3d 517, 530 (11th
Cir. 2013).
       2
            We review only the decision of the BIA, except to the extent the BIA expressly
adopted the IJ’s decision or explicitly agreed with the IJ’s reasoning. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). Here, because the BIA issued its own opinion but agreed with
the IJ’s findings, we will review both decisions. Id.
        We review legal questions de novo. Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1307 (11th
Cir. 2013). Factual determinations are reviewed under the substantial-evidence test, which
requires we “view the record evidence in the light most favorable to the agency’s decision and
draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,
1026-27 (11th Cir. 2004) (en banc). To reverse factual findings, we must determine the record
“compels” reversal, not merely supports a different conclusion. Id. at 1027.

                                                2
              Case: 15-13775     Date Filed: 07/27/2016    Page: 3 of 5


avail . . . herself of the protection of” her home country due to “persecution or a

well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1101(a)(42)(A). Persecution “is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation, and . . . mere harassment

does not amount to persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1231 (11th Cir. 2005) (quotations and alteration omitted); see also Silva v. U.S.

Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006) (holding that a death threats and

threatening anonymous phone calls, without more, were merely harassment).

      If the petitioner cannot demonstrate past persecution, she must demonstrate a

well-founded fear of future persecution by showing a reasonable possibility she

will suffer persecution if she returned to her home country. Mejia v. U.S. Att’y

Gen., 498 F.3d 1253, 1256 (11th Cir. 2007). The fear of persecution must be

“subjectively genuine and objectively reasonable.” Al Najjar v. Ashcroft, 257 F.3d

1262, 1289 (11th Cir. 2001). If the alleged persecution is not by the government or

government-sponsored, the petitioner bears the burden of showing that she cannot

avoid the persecution by relocating within her home country. 8 C.F.R.

§ 208.13(b)(3)(i); Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1327 (11th Cir.

2001). The petitioner also must show the government of her home country is




                                          3
              Case: 15-13775     Date Filed: 07/27/2016    Page: 4 of 5


unable or unwilling to protect her. Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1345

(11th Cir. 2007).

      Substantial evidence supports the BIA’s and IJ’s denial of asylum. First, the

evidence does not compel the conclusion the mistreatment Romero suffered,

viewed cumulatively, rose to the level of past persecution. See Delgado v. U.S.

Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007) (explaining in determining whether

an alien has suffered past persecution, the factfinder must consider the cumulative

effect of the alleged acts). Romero alleged she received threatening phone calls,

strangers followed and stalked her, and men holding weapons hit her car and

threatened to kill her if she did not resign from her job. While this certainly

amounts to harassment, it does not meet the “extreme” threshold level of

persecution. Sepulveda, 401 F.3d at 1231; see also Silva, 448 F.3d at 1237. Even

if we assume the attempted kidnapping of Romero’s father and the assault on her

brother are properly considered persecutory acts, these events do not constitute

persecution against Romero because there was no evidence that they were done to

threaten or harm Romero. See Cendejas Rodriguez, v. U.S. Att’y Gen., 735 F.3d

1302, 1308 (11th Cir. 2013) (stating threats or harm to a petitioner’s family

member do not constitute evidence of persecution against the petitioner “where

there has been no threat or harm directed against the petitioner”).

      Second, substantial evidence supports the BIA’s and the IJ’s determinations


                                          4
              Case: 15-13775     Date Filed: 07/27/2016   Page: 5 of 5


that Romero failed to demonstrate an objectively reasonable well-founded fear of

future persecution. Romero failed to show she could not avoid the persecution by

relocating within Colombia. All of the events occurred within her local area, and

Romero did not attempt to relocate to avoid the mistreatment. See Mazariegos,

241 F.3d at 1327. The evidence also supported the conclusion the Colombian

government was not unable or unwilling to protect her, as Romero testified the

government promptly provided her with police protection when requested, and

there was no evidence that she suffered persecution while under police protection.

See Lopez, 504 F.3d at 1345.

      Although it was error for the BIA to consider the potential availability of

private security in determining whether Romero’s fear of future persecution was

objectively reasonable, such error was harmless because the BIA’s determination

that Romero lacked a well-founded fear of future persecution rested on other

independently sufficient bases as well. See Guzman-Munoz v. U.S. Att’y Gen., 733

F.3d 1311, 1314 (11th Cir. 2013) (stating an error is harmless if the BIA’s ruling

also rested on an alternative determination that was not erroneous). Accordingly,

we deny Romero’s petition.

      PETITION DENIED.




                                         5